Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 7 April 2022. Claims 1-11 remain pending and presently under consideration in this application.
Response to Amendment
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 9, 10, and 12-14 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants amendments have failed to satisfactorily address the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 13 of the previous FINAL office action on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  in light of applicants’ amendment to the base independent claim 1, whereby the structural formulae (I) and (II) have been moved, the Examiner suggests replacing the occurrence of “following” in each of “represented by the following formula (I) in an amount of more than” and “represented by the following formula (II) in an amount of more than”, with “preceding”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 11 is rejected as being vague and indefinite when it recites “a first step of confirming an amount of salt” (emphasis added); the scope of the protection sought by “confirming” is not clear, especially since no further guidance is recited as to what steps are required to confirm the amount of salt in the claimed method. Amended claim 11 fails to particularly point out and distinctly claim the steps in the claimed method of producing a polymerizable liquid crystal composition.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuyama et al. (WO2017/056501; note that U.S. Patent No. 10,508,072 is the English language equivalent thereof). 
Okuyama et al. discloses a polymerizable composition and the corresponding method of making a polymerizable composition, characterized in that said material comprises the combination of a polymerizable liquid crystal compound such as a dicarboxylic acid compound (column 2, line 5) and a salt inclusive of the salt of the present formula (I), as represented therein by R1R2R3R4N+A−  (I) (column 2, line 60+),  wherein A− represents a halide ion or R5SO3 −, R5 represents a methyl group, a phenyl group, or a 4-methyl phenyl group, R1, R2, R3, and R4 independently represent an alkyl group that is unsubstituted or has a substituent, and the method includes the step of combining the polymerizable compound, the salt inclusive of the salt of the present formula (I), and an organic solvent. In fact, multiple examples expressly illustrate the aforementioned composition combination of polymerizable compound and salt of the present formula (I), including but not limited to any of benzyltrimethylammonium chloride, tri(n-octyl)methylammonium chloride, or methyltrioctylammonium chloride, as well as the corresponding method with chloroform as the organic solvent added to the aforementioned combination; see column 15, line 45+.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Response to Arguments
Applicant's arguments filed 7 April 2022, with respect to the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 13 of the previous FINAL office action on the merits, have been fully considered but they are not persuasive. As discussed in the preceding paragraph 8, applicants’ amendments have only further compounded the vagueness and indefiniteness of claims  
Applicant’s arguments filed 7 April 2022 with respect to any alleged allowability of the claims over the prior art of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722